Case 20-00011-dd              Doc 29        Filed 04/21/20 Entered 04/21/20 08:17:18        Desc Main
                                            Document      Page 1 of 1


                                     UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF SOUTH CAROLINA
 IN RE:
                                                                  CHAPTER 13
 James J. Pressley
                                     DEBTOR(S)                    CASE NO: 20-00011-dd

 Address: 509 W. Deer Road
          Timmonsville, SC 29161

 Last four digits of Social-Security or Individual Tax-Payer-
 Identification (ITIN) No(s)., (if any): 7028

                                     Payment Increase Stipulation
The above-referenced debtor(s) file this stipulation after consultation with the chapter 13 trustee.
The parties agree that the plan payments must be increased for the following reason:
__X__ A claim or claims has/have been filed in an amount higher than the scheduled
      amount.
_____ To cover non-exempt equity in assets. This stipulation is occurring (please select one):
      ____ Preconfirmation  _____ Post-confirmation
_____ To cover total disposable income. This stipulation is occurring (please select one):
      ____ Preconfirmation _____ Post-confirmation

_____ Other (describe):__________________________________________________
The plan payments and/or length of plan, as set forth in Section 2.1 of the plan filed 2-24-20 are
hereby adjusted to $ 1550.00 per month for 3 months, followed by $ 1960.00 per month for 57
months.
This stipulation does not bar the chapter 13 trustee and debtors from stipulating to a further
change should one be necessary; nor does it affect the debtors’ other obligations required under
said plan.
The chapter 13 trustee, debtor, and the attorney for the debtor, if any, must sign below.

  /s/James J. Pressley
     _                                                          /s/
    Signature of Debtor 1                                       Signature of Debtor 2


 Executed on     04/21/2020                                     Executed on
                    MM / DD / YYYY                                     MM /DD / YYYY



  /s/ Daniel A. Stone_____________
     _                                                          Date       04/21/2020
    Signature of Attorney for the debtor   DCID #8077                    MM/DD/ YYYY



  /s/ Katherine Rea            ______________________          Date          04/21/2020
    Signature of Trustee or Trustee’s Attorney   DCID #12327               MM/DD/ YYYY
